Citation Nr: 0001024	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 2, 1976, to July 
13, 1976.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle Washington, which determined that new 
and material evidence to reopen the claim for service 
connection for low back disability had not been submitted.  
In a rating action in May 1996, the RO determined that the 
veteran had submitted new and material evidence to reopen the 
claim, and denied the claim on the merits.  

In August 1997, the Board remanded the case to the RO for the 
veteran to be scheduled for a Travel Board hearing before a 
Board member, as he had indicated he wanted.  In July 1999, 
the veteran was provided a hearing before the undersigned 
Board Member at the Medical and Regional Office Center in 
Cheyenne, Wyoming.  However, the hearing transcript had not 
been associated with the veteran's claims file when another 
Board member mistakenly remanded the case in September 1999 
for a Travel Board hearing.  Because a Travel Board hearing 
had been conducted, the case was returned to the Board 
without scheduling another hearing.


FINDINGS OF FACT

1.  An unappealed rating decision of November 1976 denied the 
veteran's claim for service connection for a low back 
disability.

2.  In an unappealed rating decision of August 1990, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a low back disability.

3.  The evidence added to the record since the August 1990 
rating decision is redundant or cumulative of evidence 
previously of record or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for low back disability initially was 
denied in a November 1976 rating decision which was not 
timely appealed.  The veteran filed another claim for service 
connection for a low back disability in June 1990.  In an 
August 1990 rating decision, the RO determined that no new 
and material evidence had been submitted to reopen the claim.  
The veteran was notified of this decision and did not appeal.  
Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1990 rating 
decision, the last final rating decision, included service 
medical records.  The service medical records show that the 
veteran's back was found to be normal on service entrance and 
that he denied a history of recurrent back pain in the report 
of medical history completed in connection with his entrance 
examination.  On June 21, 1976, he was seen at a service 
hospital because of back pain.  He reported a long history of 
back pain.  He was referred to the orthopedic clinic where it 
was noted that he had chronic recurrent low back pain which 
began prior to his entrance onto active duty.  The physical 
examination was positive for tenderness in the lumbosacral 
area, and an X-ray examination disclosed retrolisthesis of L5 
on S1.  The impression was chronic recurrent low back pain.  

The veteran was referred to the Medical Board which noted 
that the veteran was well until 2 or 3 years earlier when he 
noted the spontaneous onset of chronic recurrent low back 
pain.  The pain was not particularly severe when the veteran 
was not engaged in heavy exercise but any prolonged standing, 
lifting of heavy objects or jumping would cause a flare up of 
his chronic recurrent low back pain.  It was further noted 
that he had been unable to perform satisfactorily in the Army 
because of continued chronic recurrent low back pain.  An X-
ray examination disclosed some degeneration of the L5-S1 disc 
space with retrolisthesis of L5 on S1.  The diagnosis was 
chronic, recurrent, low back pain.  The Medical Board 
determined that the disability existed prior to service, the 
disability rendered the veteran unfit for enlistment and that 
the veteran should be separated from service.

Other evidence at the time of the August 1990 rating decision 
included a statement from the veteran's mother dated in June 
1990.  She noted that at the time her son went into the Army, 
he had no history of back problems.  She also noted that 
approximately one month after the veteran went into the Army, 
she was telephoned and informed that he had a back injury and 
as he grew older his back would straighten itself out.

Private medical records dated in 1985 and 1986 were of record 
at the time of the August 1990 rating decision and 
demonstrate that the veteran had a low back injury in June 
1985 and the diagnosis was a strain.  It was noted that he 
had a significant previous history of low back problems and 
had been discharged from the Army in 1976 with a history of 
something slipping in his back.  It was further noted that he 
had had intermittent strains since service and he had always 
done heavy labor.  In June 1986, the veteran was diagnosed 
with a herniated disc at L5, S1 and underwent surgery.

Statements from Alexander E. Brodsky, M. D., dated in 
November 1986 and February 1987 note the veteran's prior back 
surgery and current findings of his back disability.  No 
opinion was rendered as to the etiology of the back 
disability.

A statement from Dr. John Bianco, dated in July 1990, notes 
that he initially examined the veteran in January 1983 for 
low back pain.  The diagnosis was acute lumbar strain with 
acute cervical strain.  He treated the veteran six more times 
in 1983 with chiropractic adjustments.

The evidence added to the record includes duplicate copies of 
service medical records as well as a few service medical 
records not previously considered, which provide no 
information relevant to the veteran's back.

Additional private treatment records and statements were 
received.  A statement dated in September 1994 was received 
from Dr. Henn.  He noted that to the best of his knowledge, 
the veteran did not have a back injury prior to 1976.  Dr. 
Henn further noted that he had treated the veteran and his 
family off and on for many years and he could not remember 
treating the veteran for a back injury prior to his stint in 
the service.

Additional statements from the veteran's private treating 
physicians were added to the record.  A letter dated in March 
1983 from David E. Wukasch, M. D., notes that the veteran 
injured his back in January 1983 and discusses the current 
severity of the veteran's back disability.  A report of a 
medical examination in May 1983 notes that the veteran 
injured his back at work in January 1983.  It was noted that 
the veteran had a negative past history of problems with his 
back.  Another letter dated in November 1985, from Dr. 
Brodsky's office also discusses the veteran's back disability 
at that time.

Statements were received from A. F., the veteran's sister, 
and N. R., the veteran's stepfather.  The veteran's sister 
noted that he had never had any injuries to his back until he 
went into the service.  The veteran's stepfather noted that 
when the veteran was injured in the service, they were 
informed by an Army doctor on the telephone that the injury 
was a result of the veteran's bone structure not having 
finished growing.  He further noted that the veteran had been 
in constant pain and had had surgery on his back as a result 
of the original injury incurred in the Army.

A personal hearing was held before a hearing officer at the 
RO in February 1996.  The veteran testified that he injured 
his back in the Army during basic training and was taken to 
the base hospital.  He further referred to the September 1994 
statement in the record from Dr. Henn and testified that this 
physician had treated him since he was eight to ten years 
old.  Dr. Henn had performed all the veteran's high school 
sports physicals through the tenth grade, and the veteran had 
played football, basketball and baseball.  The veteran 
testified that in all the sports activities before service, 
he had never injured his back and that he had participated in 
such sports without any difficulties.  

At the hearing in February 1996, the veteran produced 
microfiche of records from the Department of Labor and 
Industries.  Hardcopies of the microfiche consist of numerous 
records of medical treatment of a back disability since 
service.  The veteran had several back injuries at work, 
including injuries in 1982, 1984, 1985 and 1991.  These 
records generally show a history related by the veteran of 
back problems existing since the veteran was in the Army.  
Although one record dated in November 1991 notes that the 
veteran reported a history of back pain over the past 16 
years, which dates back to 1975, prior to service in 1976.

The veteran also testified at a Travel Board hearing in July 
1999 before the undersigned Board Member.  He stated that 
during basic training in the Army he fell off crossbars about 
4 feet from the ground and landed sharply on his heels.  At 
the time, he felt a sharp pain but was able to get back to 
his feet.  According to the veteran, about a half hour later, 
he was standing in formation and collapsed when his back gave 
out.  He was taken to the base hospital.  He testified again 
that he had not received any treatment for low back problems 
prior to service.  He stated that he did sports in school 
before joining the Army and was in top physical shape before 
the Army.  The veteran testified that he had had continuous 
low back pain since the injury in the Army.  He also stated 
that he had performed heavy physical-type labor since service 
and had had back problems with pulled muscles.  

In the Board's opinion, none of the evidence received since 
the last final rating decision is new and material.  In this 
regard, the Board notes that the presence of chronic low back 
disability in service was established by the evidence 
previously of record.  For the most part, the medical 
evidence added to the record since the August 1990 rating 
decision continues to show the presence of chronic low back 
disability following the veteran's discharge from service.  
It includes some medical evidence of post-service back 
injuries and no medical opinion linking any back disability 
to service.  With respect to the history of back problems 
dating back to service provided by the veteran and recorded 
in some of this evidence, the Board notes that information 
which is simply information recorded by a medical examiner, 
unenhanced by any medical comment by the examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).    

The Board has carefully considered Dr. Henn's September 1994 
statement indicating that to the best of his knowledge the 
veteran did not sustain a back injury prior to 1976.  The 
Board has found this statement to be consistent with the 
history recorded in service medical records.  In this regard, 
the Board notes that service medical records indicate that 
the veteran's chronic recurrent low back pain originated 
spontaneously two or three years prior to his entrance onto 
active duty.  The service medical records do not record a 
history of pre-service back injury or indicate that the 
veteran's back disability was due to an injury.  Dr. Henn's 
statement is essentially cumulative in nature in that it 
continues to indicate that the veteran sustained no back 
injury prior to service.  Dr. Henn did not indicate that the 
veteran experienced no back symptoms prior to service or that 
the veteran's back disability originated or increased in 
severity during service.  He provided no information 
supportive of a connection between the veteran's back 
disability and his military service.  Therefore, his 
statement is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

With respect to the statements of the veteran added to the 
record, the Board notes that in his original claim, which was 
filed in September 1976, the veteran claimed that his chronic 
low back pain began on June 21, 1976.  In subsequent 
statements of record in August 1990, the veteran alleged that 
his back was injured in basic training in June 1976.  At the 
hearings on appeal in connection with the current application 
to reopen his claim, the veteran has provided sworn testimony 
which provides details concerning the status of his back 
prior to service, the circumstances of the alleged service 
injury and the problems that he had with his back in service 
and subsequent to service.  Although the veteran's essential 
contention has remained the same over the years, his current 
statements are more than merely cumulative or redundant of 
evidence previously of record.  Therefore, his statements are 
new evidence.

For the purposes of determining whether his statements are 
material, the Board has presumed the credibility of the 
veteran's statements.  Never the less, the fact remains that 
the new statements were provided more than 15 years after the 
veteran's discharge from service whereas the evidence 
previously of record included a contemporaneous record of 
what happened during service and of the history provided by 
the veteran in service.  In any event, the veteran's lay 
opinion that his current back disability is etiologically 
related to service injury is of no probative value since lay 
persons are not competent to provide medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Assuming 
that the veteran did incur a back injury in service as 
contended, the fact remains that he was medically evaluated 
in service and was not found to have a back injury or any 
residuals thereof, nor was it determined that his pre-
existing back pathology increased in severity during service.  
Moreover, there is no other medical evidence of record 
linking the veteran's back disability to the alleged service 
injury.  Therefore, the Board has not found the veteran's 
statements to be so significant that they must be considered 
to fairly decide the merits of his claim.

For similar reasons, the Board has also found that the 
statements of the veteran's sister and stepfather are not new 
and material.  As discussed above, service connection for 
back disability was not previously denied because the 
veteran's back disability was due to a pre-service injury.  
In addition, as lay persons, neither the veteran's sister nor 
his stepfather, is competent to render a medical diagnosis or 
an opinion concerning medical etiology.  Id. 


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for low back 
disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

